This is an action by plaintiff against the defendant on account of a note executed and delivered by J.W. Mims, clerk of the school board, for the sum of $270.30, with interest and attorney's fees. The note was executed and delivered to the plaintiff by the trustees of Paxville School District as part payment of the purchase price of a heating plant that had been installed in the school building of the Paxville School District No. 19. The note was signed by J.W. Mims, clerk of the school board, and endorsed by F.S. Geddings and T.P. Brown. When the note matured it was properly presented for payment and payment refused and the note protested for non-payment, after that suit was brought. Defendants answered and alleged failure of consideration on the ground that the heating plant installed by the plaintiff had not given satisfaction, and set up a counterclaim for damages in the sum of $500. The cause came on for trial before Judge Rice and a jury and resulted in a verdict in favor of the *Page 299 
defendants on the counterclaim in the sum of three hundred dollars. A motion for a new trial was made by the plaintiff, which motion was refused, and, after entry of judgment, plaintiff appeals.
Exceptions one and two are: (1) The Circuit Judge erred as a matter of law in refusing to direct a verdict for the plaintiff for the amount of the note in question and attorney's fees, when the uncontradicted evidence showed that the respondents admitted in writing the validity of the debt upon said note coming due and promised to pay same, and did not raise the question of failure of consideration, and thereby induced plaintiff to postpone action upon said note, and defendants were thereby estopped from raising the question of a failure of consideration of breach of guaranty or warranty.
(2) The Circuit Judge erred as a matter of law in refusing to direct a verdict for the plaintiff for the amount of the note in question and attorney's fee, when the uncontracted evidence showed that the defendants admitted in writing the validity of the debt upon said note coming due and promised to pay same, and did not raise the question of a failure of consideration, and thereby waived the defense of a failure of consideration or breach of guaranty or warranty.
The contract was entered into by the parties on August 5, 1912, and the work was to be done within one year from that time. After the execution of the contract and after the heating plant had been installed the plaintiff's representative operated it in the presence of the defendants, trustees of said school, who accepted the same and made part payment thereon and executed the note sued on; this note is dated August 5, 1913, and is due December 5, 1913.
The defendants retained the heating plant for more than one year and made no complaint that it was defective or failed to give satisfaction. When the note became due, and was not paid, but was protested for nonpayment, the defendants admitted by letter, it was due and promised to *Page 300 
pay the same and requested an extension of the time, and made no complaint that they were dissatisfied or that there was a failure of consideration, but, on the contrary, the following letters were written:
Paxville, S.C. 8-18-'13.
Messrs. Peck-Williamson Heating and Ventilating Co., Cincinnati, Ohio.
Dear Sirs: We have just received notice from the bank in reference to our note being due. We would like for you to extend it about four months for us, if you possible could, as we are very hard up for money right now. By the first of December people will be paying in taxes and we can pay it much easier. If you will do this for us we will greatly appreciate it. We will pay the interest. Yours truly,
(Signed) J.W. Mims, Clerk.
Paxville, S.C. 12-3-'13.
Messrs. Peck-Williamson Heating and Ventilating Co., Cincinnati, Ohio.
Dear Sirs: We have just received notice from the bank of our note to you which we know is due, but on account of the taxes coming in so slow we have not got the funds in the treasury yet, so will ask you, if you possibly can, to please extend our note a few months longer with interest. We hate to ask it of you, but we are just in this condition right now. Please let me know at once what you can do for us.
Yours truly,      (Signed) J.W. Mims, Clerk.
Paxville, S.C. 12-23-1913.
Messrs. Peck-Williamson Heating and Ventilling Co., Cincinnati, Ohio.
Dear Sirs: Yours of the 19th inst. received. No doubt you are somewhat surprised to be notified at this late date about the heating plant not giving satisfaction, but we kept thinking that we could get it to work all right and kept working at it thinking it would work, but find that we cannot do anything with it. So you can send a man under conditions *Page 301 
in your letters. As soon as you send your man and he gets the heating in a satisfactory shape we will give him check for the $77.00 and sign the notes and send to you.
Yours truly,   (Signed)   J.W. Mims, Clerk.
Here we have a letter of August 18, 1913, and one of December 3, 1913, over a year after the heating plant was installed, and not a complaint or suggestion that there was a failure of consideration, but on the contrary, a renewed promise to pay the note and a request for indulgence and extension of time and a distinct promise to pay the same, but on December 23, 1913, we hear of the first complaint that there is dissatisfaction and failure of consideration. This is over sixteen months after the heating plant had been installed and received by the trustees. It was the duty of the defendants to have made complaint within a reasonable time. These defendants were persons of intelligence, and ordinary care and prudence required them to ascertain within a reasonable time whether they were satisfied with the installation of the heater, and, if not, to complain. The only inference that can be drawn from the evidence in the case is that the defendants did not use due diligence in ascertaining if there were any of the alleged defects complained of, and should have notified the plaintiff earlier. They should not now be allowed to complain and rescind; but are estopped not only by the fact that they did not investigate and complain earlier, but by two letters failed to do so, and ratified the agreement to pay the note, and begged for indulgence and extension of time in order that they might be prepared to pay it. When they asked for an extension of time to arrange to pay the note they did so with full knowledge as to the installed heater, and if they did not have full knowledge it was their duty to have known, and they could have known if they had exercised ordinary care in investigating the plant; and with full knowledge of what they knew or should have known they waived their right to *Page 302 
plead failure of consideration, and it would open the door wide to allow such a plea to defeat the plaintiff's recovery under such facts as are developed in this case.
His Honor should have directed a verdict in favor of the plaintiff; there could be but one inference drawn from the facts. The defendants were empowered to contract as they did, and the fact that they are trustees of a school district does not entitled them to any more consideration than that of individuals as long as they stay within the law and act within the scope of their authority. It was conceded that $35 would be a reasonable fee for plaintiff's attorney. I think that the judgment of Circuit Court should be reversed and case remanded to the Circuit Court, with instructions to the clerk of Court for Clarendon county to enter up judgment in favor of the plaintiff for full amount of note, principal and interest to date of entry of judgment with protest fees and $35 attorney's fees.